DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/14/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long WO 2008101086 A2 “Long” and further in view of Walters et al US 20190254649 A1 “Walters” Takayama et al. US 20090093726 A1 “Takayama”.
Regarding claims 1 and 12, Long teaches “An apparatus comprising: (Claim 1) and “A system comprising: an electrical power source having poles across which an electrical current is selectively applied” (Claim 12) (“FIG. 2 is an enlarged view of one embodiment of the therapeutic/diagnostic probe 20 of one embodiment of the endoscopic ablation system 10 shown in FIG. 1” [0034]. The therapeutic/diagnostic probe 20 of the endoscopic ablation system 10 constitutes an apparatus. Furthermore, the endoscopic ablation system 10 constitutes a system. Additionally, regarding an electrical power source having poles across which an electrical current is selectively applied, Long discloses “Once the therapeutic/diagnostic probe 20 is suitably located by the operator, manual operation of the switch 62 on the handpiece 16 electrically connects or disconnects the electrodes 28 to the electrical waveform generator 14” [0031]. Since the switch electrically connects or disconnects the electrodes, such that the electrical power source (i.e. electrical waveform generator 14) can supply electricity, the system includes an electrical power source having poles across which an electrical current is selectively applied);
 “an imaging device configured to receive an output of an imaging sensor and display imaging data collected by the imaging sensor” (Claim 12) (“The distal end of the flexible shaft 32 of the flexible endoscope 12 may comprise a light source 40, a viewing port 38, and one or more working channels 36. The viewing port 38 transmits an image within its field of view to an optical device such as a charge coupled device (CCD) camera within the flexible endoscope 12 so that an operator may view the image on a display monitor (not shown)” [0031]. Therefore, the combination of the viewing port 38, charge coupled device (CCD) camera and display monitor constitutes an imaging device configured to receive an output of an imaging sensor and display imaging data collected by the imaging sensor.);
“an insertion tube […], the insertion tube being configured to slide through a bodily orifice and into a bodily passageway to a target tissue” (Claims 1 and 12) (“In another embodiment, the flexible shaft 32 may comprise two working channels 36 and a first diagnostic probe 26 joined to a first electrode 28 extends through the distal end of a first working channels 36 and a second diagnostic probe 26 joined to a second electrode 28 extends through the distal end of a second working channel 36” [0031] and “The endoscopic ablation system 10 may be configured to be positioned within a natural opening of a patient such as the colon or the esophagus and can be passed through the opening to a tissue treatment region” [0030]. Therefore, since the flexible shaft 32 includes two working channels and the endoscopic ablation system 10 can pass through the opening to a tissue treatment region, the endoscopic ablation system 10 comprises an insertion tube defining a plurality of lumens, the insertion tube being configured to slide through a bodily orifice and into a bodily passageway to a target tissue.);
“a first electrically-conductive elongated probe electrically connectable to a first pole of an electrical power source, the first probe being slidably receivable through a first lumen […] and having a distal end insertable into the target tissue; […] “a second electrically-conductive elongated probe electrically connectable to a second pole of the electrical power source, the second probe being slidable receivable through the second lumen […] the second probe having a distal end insertable into the target tissue to apply a treatment in conjunction with the first probe” (Claims 1 and 12) (“The therapeutic/diagnostic probe 20 comprises an elongate member attached to an electrical energy delivery device comprising one or more electrical therapy electrodes 28. […] In another embodiment, the flexible shaft 32 may comprise two working channels 36 and a first diagnostic probe 26 joined to a first electrode 28 extends through the distal end of a first working channels 36 and a second diagnostic probe 26 joined to a second electrode 28 extends through the distal end of a second working channel 36. […] Once the therapeutic/diagnostic probe 20 is suitably located by the operator, manual operation of the switch 62 on the handpiece 16 electrically connects or disconnects the electrodes 28 to the electrical waveform generator 14” [0031] and “The electrodes 28 are energized with the electrical waveform generator 14 to treat the diseased tissue” [0035]. In order for the electrical waveform generator to energize the electrodes 28 (i.e. within the first and second diagnostic probes 26) to treat diseased tissue (i.e. target tissue), the electrodes 28 must be electrically connectable to a first pole and a second pole of the electrical power source, respectively. Therefore, since the flexible shaft 32 may include two working channels (see FIG. 2) which allow the first and second diagnostic probes 26 (i.e. including first and second electrodes 28) to extend through, the apparatus comprises a first electrically-conductive elongated probe electrically connectable to a first pole of an electrical power source, the first probe being slidably receivable through one of the plurality of lumens and having a distal end insertable into the target tissue and a second electrically-conductive elongated probe electrically connectable to a second pole of the electrical power source, the second probe being slidable receivable through one of the plurality of lumens not receiving the first probe and having a distal end insertable into the target tissue. 
Furthermore, regarding the diagnostic probes being slidably, receivable through the lumens (i.e. channels 36), Long discloses “The diagnostic probes 26 have a sharp tooth 33 at the distal end and are moveable from the distal end to the proximal end of the flexible shaft 32 capable of slicing a thin section of the tissue to obtain a biopsy sample” [0035]. Thus, the diagnostic probes 26 are slidably, receivable through the lumens to which they are inserted.).
Although Long does teach “The distal end of the flexible shaft 32 of the flexible endoscope 12 may comprise a light source 40, a viewing port 38, and one or more working channels 36. The viewing port 38 transmits an image within its field of view to an optical device such as a charge coupled device (CCD) camera within the flexible endoscope 12 so that an operator may view the image on a display monitor (not shown)” [0031], Long does not explicitly teach “an elongated imaging probe electrically connectable to an imaging device configured to collect imaging data at a distal end, the imaging probe being further configured to be slidable through a second lumen […] not receiving the first probe and positionable to collect imaging data at a distal end of the insertion tube, wherein the imaging probe is configured to image the first probe upon insertion into the target tissue” (Claims 1 and 12) or the second probe being slidably receivable through “the second lumen in exchange for the imaging probe” (Claim 1 and 2).
Walters is within the same field of endeavor as the instant application because it discloses “Systems and methods for integrated real-time visualization while performing a minimally invasive procedure within anatomic passageways include a flexible catheter having one or more first lumens and a first positioning system, an imaging probe having one or more imaging elements and a sealing device” [Abstract].
Walters teaches “an elongated imaging probe electrically connectable to an imaging device configured to collect imaging data at a distal end, the imaging probe being further configured to be slidable through a second lumen […] not receiving the first probe and positionable to collect imaging data at a distal end of the insertion tube, wherein the imaging probe is configured to image the first probe upon insertion into the target tissue” (Claims 1 and 12) and the second probe being slidably receivable through “the second lumen in exchange for the imaging probe” (Claims 1 and 12) (“The ultrasound transducer may be included in an imaging probe configured to be received within one of the lumens 226 of the elongate instrument. In some examples, the imaging probe may be a radial probe or a radial EBUS probe that may be rotated about the longitudinal axis of the radial probe to allow the ultrasound transducer to obtain ultrasound images in a field of view located near distal end 218” [0053] and “a plurality of second lumens and the flexible catheter and the imaging probe are each optionally deployed through a respective one of the second lumens” [Abstract]. In order for the flexible catheter (i.e. second probe) and the imaging probe each be optionally deployed through one of the second lumens, the second lumen must be configured to slidable receive a second probe in exchange for the imaging probe and vice versa. Furthermore, since the ultrasound transducer included within the imaging probe to obtain ultrasound images in a field of view located near distal end 218 as shown in FIG. 2, the imaging probe must be electrically connectable to an imaging device configured to collect imaging data at a distal end. Therefore, the apparatus includes an elongated imaging probe electrically connectable to an imaging device configured to collect imaging data at a distal end.
Furthermore, Walters discloses “An imaging probe 440 having located near its distal end one or more imaging elements 445 may be inserted into passageways 410 through imaging lumen 424. As shown, imaging probe 440 is positioned within passageways 410 where it is advantageous for the one or more imaging elements 445 to take intra-operative and real-time images of lesion 414” [0064] and “Consistent with some embodiments, a medical system for performing a minimally invasive procedure within anatomic passageways includes a flexible catheter including a plurality of first lumens and a sealing device, an imaging probe including one or more imaging elements wherein the imaging probe is configured to be slidably received within a first of the plurality of first lumens” [0006]. As shown in FIG. 4A, the imaging probe 440 is an elongated member which includes imaging elements 445 which obtain image data from the lesion 414 (i.e. the target tissue). Therefore, the imaging probe is configured to be slidable through one of the plurality of lumens not receiving the first probe and positionable to collect imaging data at a distal end of the insertion tube.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and system of Long to include the imaging probe being configured to be received within the second lumen to collect imaging data and confirming insertion of the distal end of the first probe through the first lumen into the tissue as disclosed in Walter in order to obtain one or more images with which a surgical procedure can be planned and subsequently position a medical instrument (i.e. the first probe of Long) to perform its intended task [Walters: 0087]. Obtaining images with an elongate imaging probe (i.e. 440), is one of a finite number of techniques which can be used when “determining target locations for positioning an orienting each of the medical instruments for its intended task” [Walters: 0087] with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing a medical device to be positioned within the target tissue.
The combination of Long and Walters does not teach the insertion tube “defining therein a pair of lumens”; “a first lumen of the pair of lumens”; “a second lumen of the pair of lumens”.
Takayama is within the same field of endeavor as he claimed invention because it relates to an ultrasonic image system with a flexible catheter tube [Abstract].
Takayama teaches the insertion tube “defining therein a pair of lumens”; “a first lumen of the pair of lumens”; “a second lumen of the pair of lumens” (“The sheath 6 is a tubular member made of an elastic material, e.g., resin. The sheath 6 has two lumens (i.e. a first lumen 10 that allows various instruments including a guidewire to be inserted therethrough; and a second lumen 11 through which the maneuvering wire 9 is inserted. The first lumen 10 and the second lumen 11 are separated by a septum 12” [0048]. Therefore, the insertion tube (i.e. sheath 6) includes a pair of lumens to which the first probe, the imaging probe and the second probes of Long and Walters may be inserted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the sheath 6 of Takayama into the combination of Long and Walters (i.e. specifically the insertion tube) in order to allow two devices (i.e. 1) first probe and 2) second probe or imaging probe) to be inserted into the patient simultaneously. An insertion tube with two lumens is one of a finite number of devices which can be used to introduce various devices into the body with a reasonable expectation of success, therefore it would be obvious to try. Substituting the sheath 6 of Takayama into the system of Long would yield the predictable result of allowing two devices to be inserted into the target tissue of the patient.
Regarding claims 5 and 16, Long does not teach “wherein the imaging probe is configured to be received within the second lumen to collect imaging data used in positioning the distal end of the insertion tube adjacent the target tissue and in confirming insertion of the distal end of the first probe through the first lumen into the target tissue” (Claims 5 and 16).
Walters teaches “wherein the imaging probe is configured to be received within the second lumen to collect imaging data used in positioning the distal end of the insertion tube adjacent the target tissue and in confirming insertion of the distal end of the first probe through the first lumen into the target tissue” (“At a process 810, a procedure is planned using the one or more images and/or the one or more models obtained during process 805. Elements of the plan include determining paths through the passageways for each of the medical instruments including, for example, instrument catheter 420, image probe 440 and or 610, and/or working catheter 430. Additional elements of the plan include determining target locations for positioning an orienting each of the medical instruments for its intended task. In some examples, this includes determining where to position and orient the distal end of a working catheter, such as distal end 435 of working catheter 430, so that a medical tool, such as biopsy needle 437, can be deployed for use on the target anatomy. This further includes determining where to position and orient the one or more imaging elements, such as the one or more imaging elements 445 of imaging probe 440 and/or the one or more imaging elements 635 of imaging needle 630, so that an imaging field of view, such as imaging field of view 447 and/or 637, is able to capture real-time intraoperative images of the target anatomy as well as the medical tool being deployed using the working catheter” [0087]. In this case, in order to capture real-time intraoperative images of the target anatomy with the imaging probe 440, the imaging probe must have been received through the second lumen to collect imaging data used in positioning the distal end of the insertion tube adjacent the target tissue. 
Furthermore, as shown in FIG. 4D, the biopsy needle 437 is positioned within the lesion 414 and “In some embodiments, biopsy needle 437 may be replaced with other biopsy instruments, ablation devices, cyrotherapeutic devices, drug delivery needles, and/or other surgical diagnostic or therapeutic tools” [0070]. Therefore, since devices may be inserted into the lesion 414 based on the intra-operative and real time images of lesion 414 (see [0075]) obtained by the one or more imaging elements 445 of the imaging probe 440 and the imaging probe 440 obtains an image of the medical tool being deployed to the target anatomy (see [0087]), the imaging probe confirms the insertion of the distal end of the first probe (i.e. of Long) through the first lumen into the target tissue.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and system of Long to include the imaging probe being configured to be received within the second lumen to collect imaging data and confirming insertion of the distal end of the first probe through the first lumen into the tissue as disclosed in Walter in order to obtain one or more images with which a surgical procedure can be planned and subsequently position a medical instrument (i.e. the first probe of Long) to perform its intended task [Walters: 0087]. Obtaining images with an elongate imaging probe (i.e. 440), is one of a finite number of techniques which can be used when “determining target locations for positioning an orienting each of the medical instruments for its intended task” [Walters: 0087] with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing a medical device to be positioned within the target tissue.
Regarding claims 6 and 17, Long teaches “wherein the second probe is configured to be inserted into the second lumen […] to permit insertion of the second probe through the second lumen into the target tissue” (Claims 6 and 17) (“In another embodiment, the flexible shaft 32 may comprise two working channels 36 and a first diagnostic probe 26 joined to a first electrode 28 extends through the distal end of a first working channels 36 and a second diagnostic probe 26 joined to a second electrode 28 extends through the distal end of a second working channel 36” [0031]. Therefore, the second probe is configured to be inserted into the lumen to permit insertion of the second probe through the second lumen into the target tissue.
Long does not teach “after removal of the imaging probe from the second lumen”.
Walters teaches that the second probe is inserted into the second lumen “after removal of the imaging probe from the second lumen” (“A working catheter 430 having one or more lumens (not shown) for introducing one or more medical instruments in proximity to lesion 414 may be introduced into passageways 410 through working lumen 423. […] In some examples, an endoscope inserted through one of the lumens may further be used to aid the operator in positioning and/or orienting distal end 435. […] Alternatively, the endoscope can be used during navigation through anatomy toward lesion 414 where working catheter 430 may be parked. The endoscope may then be removed from working catheter 430 and replaced with biopsy needle 437” [0063] and “In some examples, biopsy needle 437 may be replaced by other biopsy instruments, ablation devices, cryotherapeutic devices, drug delivery needles, and/or other surgical, diagnostic, or therapeutic tools” [0070]. Therefore, since the endoscope (i.e. imaging probe) may be removed from the one or more lumens (i.e. the second lumen) of the working catheter and replaced with the biopsy needle 437 or other devices, under broadest reasonable interpretation, the second probe (i.e. of Long) may be inserted into the second lumen of Walters after removal of the imaging probe (i.e. endoscope) from the second lumen to permit insertion of the second probe through the second lumen into the target tissue.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and system of Long to include the imaging probe being removed from the second lumen as disclosed in Walters in order to navigate the working catheter 430 toward a lesion 414 and allow a medical device (i.e. such as biopsy needle 437) to be positioned within that lesion [Walters: 0063]. Utilizing an imaging probe (i.e. endoscope) to navigate a working catheter through anatomy and toward a lesion (i.e. target tissue) and then removing that imaging probe from the working catheter to allow another device to be inserted is one of a finite number of techniques which can be used to perform a minimally invasive procedure with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of inserting a medical device (i.e. such as a second probe) into a target tissue once it has been located by an imaging probe (i.e. endoscope). 
Regarding claims 7, Long teaches “wherein one of the […] lumens is further configured to slidably receive an elongated sampling needle configured to collect a sample of the target tissue” (“In one embodiment, the therapeutic/diagnostic probe may comprise a biopsy device adapted and configured to remove sample tissue using an incisional, core, needle aspiration, or optical biopsy techniques” [0034] and “The diagnostic probes 26 have a sharp tooth 33 at the distal end and are moveable from the distal end to the proximal end of the flexible shaft 32 capable of slicing a thin section of the tissue to obtain a biopsy sample (shown in more detail below)” [0035]. In order to perform an incisional, core or needle aspiration biopsy technique, it is necessary to insert an elongated sampling needle through a lumen of a catheter. Therefore, since the diagnostic probes (i.e. containing a sharp tooth 33) are moveable from the distal to proximal end of the flexible shaft (i.e. containing the working channels 36) to obtain a biopsy sample and the therapeutic/diagnostic probe is adapted to use incisional, core needle aspiration or optical biopsy techniques, one of the plurality of lumens is further configured to slidable receive an elongated sampling needle configured to collect a sample of the target tissue.).
The combination of Long and Walters does not teach “the pair of lumens”.
Takayama teaches “the pair of lumens” (“The sheath 6 is a tubular member made of an elastic material, e.g., resin. The sheath 6 has two lumens (i.e. a first lumen 10 that allows various instruments including a guidewire to be inserted therethrough; and a second lumen 11 through which the maneuvering wire 9 is inserted. The first lumen 10 and the second lumen 11 are separated by a septum 12” [0048]. Therefore, the insertion tube (i.e. sheath 6) includes a pair of lumens to which the first probe, the imaging probe and the second probes of Long and Walters may be inserted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the sheath 6 of Takayama into the combination of Long and Walters (i.e. specifically the insertion tube) in order to allow two devices (i.e. 1) first probe and 2) second probe or imaging probe) to be inserted into the patient simultaneously. An insertion tube with two lumens is one of a finite number of devices which can be used to introduce various devices into the body with a reasonable expectation of success, therefore it would be obvious to try. Substituting the sheath 6 of Takayama into the system of Long would yield the predictable result of allowing two devices to be inserted into the target tissue of the patient.
Regarding claim 19, Long teaches “A method comprising: inserting an insertion tube into a bodily orifice and through a bodily passageway to a target tissue, the insertion tube defining therein […] lumens configured to simultaneously receive at least two of the first electrically-conductive elongated probe (first probe), a second electrically-conductive elongated probe (second probe), […]” (“A method comprising: introducing an elongate relatively flexible member having a proximal end and a distal end into a natural opening of a patient, the flexible member comprising a working channel and a first and second electrode extending from the working channel at the distal end of the flexible member, the first and second electrodes are adapted to be endoscopically located in a tissue treatment region” [Claim 23]. Therefore, the method involves performing the step of inserting an insertion tube (i.e. elongate relatively flexible member) into a bodily orifice and through a bodily passageway to a target tissue (i.e. tissue treatment region. 
Furthermore, Long discloses “In another embodiment, the flexible shaft 32 may comprise two working channels 36 and a first diagnostic probe 26 joined to a first electrode 28 extends through the distal end of a first working channels 36 and a second diagnostic probe 26 joined to a second electrode 28 extends through the distal end of a second working channel 36” [0031]. Therefore, the insertion tube (i.e. flexible shaft 32) defines therein a plurality of lumens (i.e. working channels 36 as shown in FIG. 2) configured to simultaneously receive at least two of a first electrically-conductive elongate probe (i.e. first diagnostic probe 26) and a second electrically-conductive elongated probe (i.e. second diagnostic probe 26).);
“positioning a distal end of the insertion tube proximate a target tissue” (“The endoscopic ablation system 10 can be configured to treat a number of lesions and osteopathologies including but not limited to metastatic lesions, tumors, fractures, infected site, inflamed sites and the like. One positioned at the target tissue treatment region, the endoscopic ablation system 10 can be configured to treat and ablate diseased tissue in that region” [0030]. As shown in FIG. 1, the flexible shaft 32 is included within the endoscopic ablation system 10. In order to ablate the diseased tissue in the tissue treatment region, the method carried out by the endoscopic ablation system 10 had to have performed the step of positioning a distal end of the insertion tube (i.e. the flexible shaft 32) proximate a target tissue.);
“sliding the first probe through one of the […] lumens not receiving the imaging probe to insert a distal end of the first probe into the target tissue” […] “sliding the second probe into one of the plurality of lumens not receiving the first probe to insert a distal end of the second probe into the target tissue” (“In another embodiment, the flexible shaft 32 may comprise two working channels 36 and a first diagnostic probe 26 joined to a first electrode 28 extends through the distal end of a first working channels 36 and a second diagnostic probe 26 joined to a second electrode 28 extends through the distal end of a second working channel 36” [0031] and “The operator inserts the flexible shaft of the endoscope 12 into the lower esophagus 42 trans-orally. A rigid support member at the distal end of the endoscope 12 holds lower esophagus 42 open as the operator uses endoscopic visualization through the therapeutic/diagnostic probe 20 to position the electrical therapy electrodes 28 next to the diseased tissue 48 to be treated“ [0046]. In order for the electrical therapy electrodes 28 (i.e. contained in the first and second diagnostic probes 26) to be positioned next to the diseased tissue to be treated, the operator must have performed the step of sliding the first probe through one of the plurality of lumens not receiving the imaging probe to insert a distal end of the first probe into the target tissue and sliding the second probe into one of the plurality of lumens not receiving the first probe to insert a distal end of the second probe into the target tissue.);
“electrically connecting proximal ends of the first and second probes to an electrical power source so that an electrical current is applied to the target tissue between the distal ends of the first probe and the second probe” (“While watching through the viewing port 38, the operator actuates the switch 62, electrically connecting the electrodes 28 to the electrical waveform generator 14 through the electrical conductors 18. Electric current then passes through the portion of the diseased tissue 48 positioned between the electrodes 28 and within the field of view” [0046]. Thus, since the operator actuates the switch 62 to electrically connect the electrodes 28 to the electrical waveform generator 14 to allow electric current to pass through the portion of the diseased tissue, the method performed by the operator involves the step of electrically connecting proximal ends of the first and second probes (i.e. containing the electrodes 28) to an electrical power source (i.e. electric waveform generator 14) so that an electrical current is applied to the target tissue between the distal ends of the first probe and the second probe (i.e. between the electrodes 28).).
Long does not explicitly teach “an elongated imaging probe”, “sliding the imaging probe through one of the plurality of lumens”; “collecting imaging data with the imaging probe to verify a position of a distal end of the insertion tube proximate the target tissue”; “collecting imaging data with the imaging probe to verify insertion of the first imaging probe into the target tissue”; “after collecting the imaging data to verify the insertion of the distal end of the first probe into the target tissue, replacing the imaging probe in the one of the pair of lumens with the second probe by sliding the second probe into the one of the pair of lumens not receiving the first probe to insert a distal end of the second probe into the target tissue”.
Walters teaches “an elongated imaging probe”; “sliding the imaging probe through one of the plurality of lumens” (“An imaging probe 440 having located near its distal end one or more imaging elements 445 may be inserted into passageways 410 through imaging lumen 424. […] In practice, the one or more imaging elements 445 are positioned and oriented so that the imaging field of view 447 passes through lesion 414 and is able to capture images of both lesion 414 and biopsy needle 437 as is penetrates lesion 414” [0064]. As shown in FIG. 4A and FIG. 4D, the imaging probe 440 is an elongated probe that is slid through the imaging lumen (i.e. one of the plurality of lumens).; 
“collecting imaging data with the imaging probe to verify a position of a distal end of the insertion tube proximate the target tissue” and “collecting imaging data with the imaging probe to verify insertion of the first probe into the target tissue” (“In some examples, an endoscope and/or other imaging device may be inserted into instrument catheter 420 through working lumen 423 and may be further used to aid the operator in steering instrument catheter 420. Once in the desired location, instrument catheter 420 may be parked” [0062] and “A working catheter 430 having one or more lumens (not shown) for introducing one or more medical instruments in proximity to lesion 414 may be inserted through passageways 410 through working lumen 423. […] Alternatively, the endoscope can be used during navigation through anatomy toward lesion 414 where working catheter 430 may be parked. The endoscope may then be removed from working catheter 430 and replaced with biopsy needle 437” [0063]. In this case, since an endoscope or other imaging device may be inserted into the instrument catheter 420 to steer the operator to the desired location (i.e. toward lesion 414) and the imaging probe 440 captures images of both lesion 414 and biopsy needle 437 (i.e. or other instrument, see [0070]) as it penetrates the lesion 414 (see FIG. 4D), the method involves operating the apparatus to perform the steps of collecting imaging data with the imaging probe to verify a position of a distal end of the insertion tube proximate the target tissue and collecting imaging data with the imaging probe to verify insertion of the first imaging probe into the target tissue.);
“after collecting the imaging data to verify the insertion of the distal end of the first probe into the target tissue, replacing the imaging probe in the one of the […] lumens with the second probe by sliding the second probe into the one of the […] lumens not receiving the first probe to insert a distal end of the second probe into the target tissue” (“a plurality of second lumens and the flexible catheter and the imaging probe are each optionally deployed through a respective one of the second lumens” [Abstract]. In order for the flexible catheter (i.e. second probe) and the imaging probe each be optionally deployed through one of the second lumens, the second lumen must be configured to slidable receive a second probe replacing the imaging probe after the imaging probe has collected the imaging data to verify the insertion of the distal end of the first probe into the target tissue by sliding the second probe into one of the lumens not receiving the first probe to insert a distal end of the second probe into the target tissue.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Long to include the elongated imaging probe and the collection of imaging data as disclosed in Walters in order to obtain one or more images with which a surgical procedure can be planned [Walters: 0087]. Obtaining images with an elongate imaging probe (i.e. 440), is one of a finite number of techniques which can be used when “determining target locations for positioning an orienting each of the medical instruments for its intended task” [Walters: 0087] with a reasonable expectation of success, therefore it would be obvious to try. Incorporating the elongate imaging probe of Walters into the apparatus of Long would yield the predictable result of obtaining images to use in planning a procedure to be deployed on the target tissue. 
The combination of Long and Walters does not teach “the pair of lumens”.
Takayama teaches “the pair of lumens” (“The sheath 6 is a tubular member made of an elastic material, e.g., resin. The sheath 6 has two lumens (i.e. a first lumen 10 that allows various instruments including a guidewire to be inserted therethrough; and a second lumen 11 through which the maneuvering wire 9 is inserted. The first lumen 10 and the second lumen 11 are separated by a septum 12” [0048]. Therefore, the insertion tube (i.e. sheath 6) includes a pair of lumens to which the first probe, the imaging probe and the second probes of Long and Walters may be inserted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the sheath 6 of Takayama into the combination of Long and Walters (i.e. specifically the insertion tube) in order to allow two devices (i.e. 1) first probe and 2) second probe or imaging probe) to be inserted into the patient simultaneously. An insertion tube with two lumens is one of a finite number of devices which can be used to introduce various devices into the body with a reasonable expectation of success, therefore it would be obvious to try. Substituting the sheath 6 of Takayama into the system of Long would yield the predictable result of allowing two devices to be inserted into the target tissue of the patient.
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Long WO 2008101086 A2 “Long”, Walters et al US 20190254649 A1 “Walters” and Takayama et al. US 20090093726 A1 “Takayama” as applied to claims 1, 5-7, 12, 16-17 and 19 above, and further in view of Zikorus et al. US 20060085054 A1 “Zikorus”.
Regarding claims 8 and 18, the combination of Long, Walters and Takayama does not each “wherein the distal end of the first probe includes a coiled section that is configured to be confinable in a straightened shape within the lumen into which the first probe is received and further configured to be coilable into a coiled shape while out of the distal end of the lumen” (Claims 8 and 18).
Zikorus is within a related field of endeavor to the instant invention because it involves using an apparatus comprising an elongate shaft to treat an anatomical structure [Abstract].
Zikorus teaches “wherein the distal end of the first probe includes a coiled section that is configured to be confinable in a straightened shape within the lumen into which the first probe is received and further configured to be coilable into a coiled shape while out of the distal end of the lumen” (“An outer sheath 38 can be used to enclose and straighten the coiled catheter shaft 36 for introduction into and advancement through the HAS (i.e. hollow anatomical structure) to be treated. In certain embodiments, the outer sheath 38 can be retractable, and the treatment length can be adjusted by actuating the retractable outer sheath 38 from outside of the body. This can be done by introducing the catheter into the body with the sheath covering an active portion of the catheter and advancing the tip to the treatment site” [0127] and “One embodiment of the inventions comprises a method of treating a HAS by gaining HAS access; inserting a catheter with an outer access sheath into the HAS; positioning the tip of the catheter near the saphenofemoral junction or other desired treatment starting point in the HAS; withdrawing the protective outer sheath to allow the catheter to assume a deployed (e.g. helical) shape (see the coiled catheter shaft 36 of FIG. 5); supplying electrical energy to the device; maintaining the device in position for a clinically effective time period” [0128]. As shown in FIG. 5, when the protective outer sheath 38 (i.e. the lumen) is withdrawn the coiled catheter shaft 36 is deployed. Since the outer sheath 38 encloses and straightens the coiled catheter shaft 36 (i.e. the first probe) arrives at the treatment site, the distal end of the first probe includes a coiled section that is configured to be confinable in a straightened shape within the lumen into which the first probe is received and further configured to be coilable into a coiled shape while out of the distal end of the lumen (i.e. the outer sheath 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Walters and Takayama to include the first probe including a coiled section as disclosed in Zikorus in order to protect the device during placement and facilitate the introduction of the device [Zikorus: 0236]. A coiled shaped device is one of a finite number of designs which can be used to treat tissue with a reasonable expectation of success, therefore it would be obvious to try. By allowing the coiled section to be straightened within the lumen (i.e. outer sheath) the device can be maneuvered through the tissue more easily and deployed into the target tissue without damaging surrounding tissue. Utilizing the coiled shape of Zikorus within the first probe of Long, would yield the predictable result of allowing the first probe to be safely positioned within the treatment site.  
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Long WO 2008101086 A2 “Long”, Walters et al US 20190254649 A1 “Walters”, Takayama et al. US 20090093726 A1 “Takayama” and Zikorus et al. US 20060085054 A1 “Zikorus” as applied to claims 8 and 18 above, and further in view of Fulton III US 20050148953 A1 “Fulton”.
Regarding claims 9 and 10, the combination of Long, Walters, Takayama and Zikorus does not teach “wherein the coiled section of the first probe is configured to auger into the target tissue while out of a distal end of the lumen” (Claim 9) or “wherein the coiled section of the first probe augered into the target tissue anchors the distal end of the insertion tube adjacent the target tissue” (Claim 10).
Fulton is within a related field of endeavor to the instant invention because it involves performing a procedure with a catheter to create mechanical action to treat the thrombus without pharmacological means [0036].
Fulton teaches “wherein the coiled section of the first probe is configured to auger into the target tissue while out of a distal end of the lumen” (Claim 9) and “wherein the coiled section of the first probe augered into the target tissue anchors the distal end of the insertion tube adjacent the target tissue” (Claim 10) (“Still another method of effective mechanical motion involves a catheter having a spiral shape in the distal desired length. Such a catheter is straight proximally, but of a spiral configuration in the desired mechanical element segment. A motor causes the catheter to spin at a rather slow rate (approximately one to 300 times per minute). […] The distal portion, because of the spiral configuration spins in a corkscrew manner against the clot or wall of the vessel, disrupting the clot” [0041]. In this case, the spiral shape at the distal end of the catheter constitutes a coiled section. Since the spiral configuration spins in a corkscrew (i.e. auger) manner, against the wall of the vessel (i.e. the target tissue), the coiled section of the first probe (i.e. catheter) is configured to auger into the target tissue while out of a distal end of the lumen (i.e. the outer sheath 38 disclosed in Zikorus). In order to effectively disrupt a clot, the spiral configuration of the catheter should remain anchored within the target tissue for a specific period of time. Furthermore, since the spiral configuration augers into the wall of the vessel (i.e. the target tissue) to disrupt a clot, under broadest reasonable interpretation, the coiled section of the first probe augered into the target tissue anchors the distal end of the insertion tube (i.e. disclosed in Long) adjacent the target tissue while disrupting the clot.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Walters, Takayama and Zikorus to be configured to auger into the target tissue and anchor the insertion tube as disclosed in Fulton in order to allow the apparatus to be inserted into the target tissue (i.e. the wall of the vessel) more effectively. Manipulating the coiled catheter shaft 36 of Zikorus according to the corkscrew (i.e. auger-like) manner disclosed in Fulton is one of a finite number of methods to introduce a device into the body and would yield the predictable result of allowing the device (i.e. the coiled catheter shaft 36) to engage with the target tissue. Utilizing the coiled shape of Zikorus within the first probe of Long and allowing the first probe to move in the corkscrew (i.e. auger-like) manner disclosed in Fulton, would yield the predictable result of allowing the first probe to be safely and effectively positioned within the target tissue.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Long WO 2008101086 A2 “Long”, Walters et al US 20190254649 A1 “Walters” and Takayama et al. US 20090093726 A1 “Takayama” as applied to claims 1, 5-7, 12, 16-17 and 19 above, and further in view of Bhat et al. WO 2015153931 A1 “Bhat”.
Regarding claims 11, the combination of Long, Walters and Takayama does not teach “wherein the distal end of the second probe includes an angled section that is configured to be confinable in a straightened shape within the lumen into which the second probe is received and further configured to be deformable into an angled shape while out of a distal end of the lumen”.
Bhat is within the same field of endeavor as the claimed invention because it involves an apparatus, system and method for performing a biopsy using a catheter [Abstract].
Bhat teaches “wherein the distal end of the second probe includes an angled section that is configured to be confinable in a straightened shape within the lumen into which the second probe is received and further configured to be deformable into an angled shape while out of a distal end of the lumen” (“Once positioned as desired, a biopsy device, e.g. a needle device 620 may be deployed from the working lumen 616b out the outlet 617b. As shown in FIG. 13C, as the ramped surface 619, thereby deflecting the tip 625 and directing the needle device 620 laterally relative to the catheter 610. For example, the needle device 620 may be introduced into the catheter 610, advanced from the outlet 617b into an area of interest adjacent the airway to perform a biopsy” [Page 24, Line 31-Page 25, Line 4]. The needle device 620, in this case constitutes a second probe, since the imaging element 650 is also passes through the working lumen 616 (see [Page 24, Lines 11-14]). In this case, before the tip 625 of the needle device 620 (i.e. second probe) exits the working lumen 616b and reaches the ramped surface 619, the tip 625 is not deflected and therefore is within a straightened shape. Since the ramped surface 619 causes the tip 625 (i.e. distal end) of the needle device 620 to deflect and therefore be directed into an area of interest, the distal end of the second probe (i.e. the needle device 620) includes an angled section that is configured to be confinable in a straightened shape within the lumen into which the second probe is received and further configured to be deformable into an angled shape while out of a distal end of the lumen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Walters and Takayama so as to include the second probe including an angled section as disclosed in Bhat, in order to direct the second probe (i.e. needle device 620) to a specific area of interest for performing a biopsy [Bhat: Page 25, Lines 1-4]. Deflecting a needle device is one of a finite number of techniques which can be used to direct the needle to an area of interest with a reasonable expectation of success, therefore it would be obvious to try. Incorporating the deflected tip 625 of Bhat into the second probe of Long, would yield the predictable result of directing the second probe to a desired target tissue.
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 10/14/2022, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings in the non-final rejection of 07/14/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed 10/14/2022, with respect to the objections to the specification and claims have been fully considered and are persuasive. The objections to the drawings in the non-final rejection of 07/14/2022 have been withdrawn.
Applicant’s arguments, see Remarks page 9, filed 10/14/2022, with respect to the rejection of claims 2-3, 12-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner acknowledges that claims 2 and 13 have been cancelled, therefore, the rejection of these claims under 35 U.S.C. 112(b) is rendered moot. The rejection of claims 2,-3, 12-20 under 35 U.S.C. 112(b) in the non-final rejection of 07/14/2022 have been withdrawn.
Applicant’s arguments, see Remarks page 9-12, filed 10/14/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however, the examiner does not find them persuasive. 
The applicant argues that the prior art references of Long and Walters both alone and in combination to not teach or suggest “an insertion tube defining therein a pair of lumens” and asserts that both references include insertion tubes with three or more lumens. Although, the examiner respectfully notes that Long teaches “In another embodiment, the flexible shaft 32 may comprise two working channels 36 and a first diagnostic probe 26 joined to a first electrode 28 extends through the distal end of a first working channels 36 and a second diagnostic probe 26 joined to a second electrode 28 extends through the distal end of a second working channel 36” [0031] (i.e. the working channels being a pair of lumens) the examiner also acknowledges that the light source 40 and viewing port 38, shown in FIG. 2, is included in a third lumen. Furthermore, the examiner acknowledges that the device of Walters includes three or more lumens for use of additional instruments or imaging devices.
Furthermore, the applicant argues that Long and Walters do not teach or suggest “a second probe slidably receivable through the second lumen in exchange for the imaging probe” and that these references each utilize a dedicated lumen for an imaging probe. The examiner respectfully disagrees and notes that Walters discloses “a plurality of second lumens and the flexible catheter and the imaging probe are each optionally deployed through a respective one of the second lumens” [Abstract]. In order for the flexible catheter (i.e. second probe) and the imaging probe each be optionally deployed through one of the second lumens, the second lumen must be configured to slidable receive a second probe in exchange for the imaging probe and vice versa.
In spite of this disagreement, the examiner acknowledges that Long and Walters do not teach “an insertion tube defining therein a pair of lumens”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takayama et al. US 20090093726 A1 “Takayama” as stated in the 35 U.S.C. 103 section above.
Regarding the dependent claims 5-12 and 16-19, the examiner respectfully notes that these claim are subject to the new ground(s) of rejection in view of Takayama et al. US 20090093726 A1 “Takayama” as set forth in the 35 U.S.C. 103 rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arts et al. US 20100057078 A1 “Arts” is pertinent to the applicant’s disclosure because it discloses “As shown in FIGS. 1-3, shaft 12 is generally elongated and flexible to facilitate negotiating various cavities and other internal structures of an operating cavity and includes a plurality of working channels 14a-14d defined in a general. Array-like manner therein and that extend therethrough” [0020] and “FIG. 3 shows another embodiment of a working end 305 for use with catheter 10 that includes two internally disposed channels 307a and 307b defined therein for use in deploying various surgical instruments 335a-335d. Channels 307a and 307b are generally offset relative to one another and extend through the distal end 303 of working end 305, thereby allowing independent and/or simultaneous deployment of surgical instruments 335a-335d to the operating cavity” [0027].
Belson US 20140180250 A1 “Belson” is pertinent to the applicant’s disclosure because it discloses “The coiled guidewire tip 28 is particularly useful in protecting fragile or delicate veins. Due to the extreme flexibility of the Nickel-Titanium alloy wire, the spiral distal curve 28 can straighten out when the guidewire 9 is withdrawn into the needle 7 and completely recover into the spiral configuration without plastic deformation when the guidewire 9 is advanced out of the needle 7” [0027].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793 

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793